Exhibit 10.2

 

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

NCI BUILDING SYSTEMS, INC.,

 

and certain of its Subsidiaries,

 

in favor of

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Collateral Agent

 

Dated as of June 22, 2012

 

 

 

 

 

 

SECTION 1  Defined Terms   2           1.1   Definitions.   2 1.2   Other
Definitional Provisions.   11       SECTION 2  Guarantee   12       2.1  
Guarantee.   12 2.2   Right of Contribution   13 2.3   No Subrogation   13 2.4  
Amendments, etc. with Respect to the Obligations   14 2.5   Guarantee Absolute
and Unconditional   15 2.6   Reinstatement   16 2.7   Payments   17      
SECTION 3  Grant of Security Interest   17       3.1   Grant   17 3.2   Pledged
Collateral   18 3.3   Certain Limited Exceptions   18 3.4   Intercreditor
Relations   21       SECTION 4  Representations and Warranties   22       4.1  
Representations and Warranties of Each Guarantor   21 4.2   Representations and
Warranties of Each Grantor   21 4.3   Representations and Warranties of Each
Pledgor   25       SECTION 5  Covenants   27       5.1   Covenants of Each
Guarantor   27 5.2   Covenants of Each Grantor   27 5.3   Covenants of Each
Pledgor   31       SECTION 6  Remedial Provisions   34       6.1   Certain
Matters Relating to Accounts.   34 6.2   Communications with Obligors; Grantors
Remain Liable.   35 6.3   Pledged Stock.   35 6.4   Proceeds to Be Turned Over
to the Collateral Agent   37 6.5   Application of Proceeds   37 6.6   Code and
Other Remedies   38 6.7   Registration Rights.   38 6.8   Waiver; Deficiency  
39

 

(i)

 

 

SECTION 7  The Collateral Agent   40       7.1   Collateral Agent’s Appointment
as Attorney-in-Fact, etc.   40 7.2   Duty of Collateral Agent   42 7.3  
Financing Statements   42 7.4   Authority of Collateral Agent   42 7.5   Right
of Inspection   43       SECTION 8  Non-Lender Secured Parties   43       8.1  
Rights to Collateral.   43 8.2   Appointment of Agent   44 8.3   Waiver of
Claims   45 8.4   Designation of Non-Lender Secured Parties   45       SECTION
9  Miscellaneous   45       9.1   Amendments in Writing   45 9.2   Notices   46
9.3   No Waiver by Course of Conduct; Cumulative Remedies   46 9.4   Enforcement
Expenses; Indemnification.   46 9.5   Successors and Assigns   47 9.6   Set-Off
  47 9.7   Counterparts   47 9.8   Severability   47 9.9   Section Headings   48
9.10   Integration   48 9.11   GOVERNING LAW   48 9.12   Submission to
Jurisdiction; Waivers   48 9.13   Acknowledgments   49 9.14   WAIVER OF JURY
TRIAL   49 9.15   Additional Granting Parties   49 9.16   Releases.   50 9.17  
Judgment.   51

 

SCHEDULES

 

Schedule 1 — Notice Addresses of Granting Parties Schedule 2 — Pledged
Securities Schedule 3 — Perfection Matters Schedule 4 — Jurisdiction of
Organization Schedule 5 — Intellectual Property Schedule 6 — Commercial Tort
Claims Schedule 7 — Letter-of-Credit Rights

 

(ii)

 

 

ANNEXES

 

Annex 1 — Acknowledgement and Consent of Issuers who are not Granting Parties
Annex 2 — Assumption Agreement Annex 3 — Supplemental Agreement

 

(iii)

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 22, 2012, made by NCI
Building Systems, Inc., a Delaware corporation (the “Borrower”) and certain
Subsidiaries of the Borrower that are signatories hereto, in favor of CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”) and administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.

 

WITNESSETH :

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among the Borrower,
the Collateral Agent, the Administrative Agent, and the other parties party
thereto, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Borrower, the Borrower’s Domestic Subsidiaries that are party
hereto and any other Domestic Subsidiary of the Borrower that becomes a party
hereto from time to time after the date hereof (all of the foregoing
collectively, the “Granting Parties”);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties (as defined below);

 

WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of
October 20, 2009 (as amended pursuant to Amendment No. 1 to Loan and Security
Agreement, dated as of December 3, 2010 and Amendment No. 2 to Loan and Security
Agreement, dated as of May 2, 2012, and as further amended, amended and
restated, waived, supplemented or otherwise modified from time to time, together
with any agreement extending the maturity of, or restructuring, refunding,
refinancing or increasing the Indebtedness under such agreement or successor
agreements, the “Senior ABL Facility Agreement”), among the Borrower, the
Subsidiaries of the Borrower party thereto from time to time, Wells Fargo
Capital Finance, LLC (formerly known as Wells Fargo Foothill, LLC), as
administrative agent and collateral agent (in such capacities, the “ABL Agent”),
and the other parties party thereto, the lenders party thereto have severally
agreed to make extensions of credit to the borrowers party thereto upon the
terms and subject to the conditions set forth therein;

 

 

 

 

WHEREAS, pursuant to the Senior ABL Facility Agreement, the Borrower and the
Subsidiaries of the Borrower party thereto have granted a first priority Lien to
the ABL Agent for the benefit of the ABL Secured Parties (as defined herein) on
the ABL Priority Collateral (as defined herein) and a second priority Lien for
the benefit of the ABL Secured Parties on the Term Loan Priority Collateral (as
defined herein) (subject in each case to Permitted Liens);

 

WHEREAS, on the date hereof, the Collateral Agent became a party to the
Intercreditor Agreement, dated as of October 20, 2009, among the ABL Agent,
Wells Fargo Bank, National Association as the initial control agent thereunder
and the other parties thereto, acknowledged by the Borrower and the Granting
Parties (as amended by the Intercreditor Agreement Amendment and as further
amended, amended and restated, waived, supplemented or otherwise modified from
time to time (subject to Subsection 9.1), the “ABL/Term Loan Intercreditor
Agreement”) as the Term Loan Agent and Control Agent thereunder; and

 

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit L, and acknowledged by the
Borrower and the other Granting Parties (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1), the “Junior Lien Intercreditor Agreement”), and one or more
Other Intercreditor Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Granting Party hereby agrees with the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties, as follows:

 

SECTION 1

 

Defined Terms

 

1.1           Definitions.

 

(a)          Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms that are defined in the Code (as in effect on
the date hereof) are used herein as so defined: Cash Proceeds, Chattel Paper,
Commercial Tort Claims, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangibles, Letter-of-Credit Rights, Money,
Promissory Notes, Records, Securities, Securities Accounts and Supporting
Obligations.

 

(b)          The following terms shall have the following meanings:

 

“ABL Agent”: as defined in the recitals hereto.

 

2

 

 

“ABL Collateral Agent”: the “Working Capital Agent” as defined in the ABL/Term
Loan Intercreditor Agreement.

 

“ABL Obligations”: the “Working Capital Obligations” as defined in the ABL/Term
Loan Intercreditor Agreement.

 

“ABL Priority Collateral”: the “Working Capital Priority Collateral” as defined
in the ABL/Term Loan Intercreditor Agreement.

 

“ABL Secured Parties”: the “Secured Parties” as defined in the Senior ABL
Facility Agreement.

 

“ABL/Term Loan Intercreditor Agreement”: as defined in the recitals hereto.

 

“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.

 

“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional Agent”: as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Additional Claimholders”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Collateral Documents”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Obligations”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under the
Senior ABL Facility or any Assumed Indebtedness) on such date.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”: as defined in Subsection 9.8.

 

3

 

 

“Bank Products Affiliate”: any Person who (a) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, (b) was a Lender or an Affiliate of a
Lender at the time of entry into such Bank Products Agreement, and (c) has been
designated by the Borrower in accordance with Subsection 8.4 (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate with respect to more than one Credit Facility).

 

“Bank Products Agreement”: (x) any agreement pursuant to which a bank or other
financial institution agrees to provide any of the following products, services
or facilities: (a) Cash Management Services; (b) commercial credit card and
merchant card services; and (c) other banking products or services as may be
requested by any Grantor, other than letters of credit, and (y) any interest
rate, foreign currency, commodity or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity or equity values
(including, without limitation, any option with respect to any of the foregoing
and any combination of the foregoing agreements or arrangements), and any
confirmation executed in connection with any such agreement or arrangement.

 

“Bank Products Provider”: any Person (other than a Bank Products Affiliate) that
has entered into a Bank Products Agreement with a Grantor with the obligations
of such Grantor thereunder being secured by this Agreement or one or more other
Loan Documents, as designated by the Borrower in accordance with Subsection 8.4
hereof (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider with respect to more than one
Credit Facility).

 

“Bankruptcy Case”: (i) The Borrower or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries making a general assignment
for the benefit of its creditors; or (ii) there being commenced against the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

 

“Borrower”: as defined in the preamble hereto.

 

4

 

 

“Borrower Obligations”: the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees accruing after the maturity
of the Loans and interest and fees accruing after (or that would accrue but for)
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
to the Secured Parties, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, the Credit Agreement, the Loans, the other Loan
Documents, any Bank Products Agreement entered into with any Bank Products
Affiliate or Bank Products Provider, or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, amounts payable in connection with any such
Bank Products Agreement or a termination of any transaction entered into
pursuant to any such Bank Products Agreement, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all reasonable fees, expenses and
disbursements of counsel to the Administrative Agent or any other Secured Party
that are required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document).

 

“Cash Management Accounts”: as defined in the Senior ABL Facility Agreement.

 

“Cash Management Services”: any services provided from time to time to the
Grantors in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts or otherwise consisting of treasury or cash
management services, including automated clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, return item, netting, overdraft and/or wire transfer services.

 

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”: as defined in Section 3; provided that, for purposes of Subsection
6.5, Section 8 and Subsection 9.16(b) (including the definition of “Security
Collateral” as used in such Subsection), “Collateral” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”: a bank which at all times is a Lender or an affiliate
thereof as selected by the relevant Grantor and consented to in writing by the
Collateral Agent (such consent not to be unreasonably withheld or delayed).

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”: (i) the Term Loan Representative (as defined in the
ABL/Term Loan Intercreditor Agreement), (ii) if the Junior Lien Intercreditor
Agreement is executed, the Senior Priority Representative (as defined therein)
and (iii) if any Other Intercreditor Agreement is executed, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

 

5

 

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $3,000,000.

 

“Commitments”: as to any Lender, the commitment, if any, of such Lender to make
extensions of credit to the Borrower.

 

“Concentration Accounts”: as defined in the Senior ABL Facility Agreement.

 

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, waived or otherwise
modified, and all rights of such Grantor thereunder, including without
limitation (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.

 

“Control Agent”: as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Credit Agreement”: as defined in the recitals hereto.

 

“Credit Facility”: a “Credit Agreement” as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Discharge of ABL Obligations”: the “Discharge of Working Capital Obligations”
as defined in the ABL/Term Loan Intercreditor Agreement.

 

6

 

 

“Discharge of Additional Obligations”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Excluded Assets”: as defined in Subsection 3.3.

 

“first priority”: as defined in the Credit Agreement.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Granting Parties”: as defined in the recitals hereto.

 

“Grantor”: the Borrower, the Borrower’s Domestic Subsidiaries that are party
hereto and any other Domestic Subsidiary of the Borrower that becomes a party
hereto from time to time after the date hereof.

 

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 and
(ii) all obligations and liabilities of such Guarantor that may arise under or
in connection with this Agreement or any other Loan Document to which such
Guarantor is a party, any Bank Products Agreement entered into with any Bank
Products Affiliate or Bank Products Provider, or any other document made,
delivered or given in connection therewith of such Guarantor, in each case
whether on account of guarantee obligations, reimbursement obligations, amounts
payable in connection with any such Bank Products Agreement or a termination of
any transaction entered into pursuant to any such Bank Products Agreement, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements of counsel to the Administrative Agent, to the
Other Representatives or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document and
interest and fees accruing after (or that would accrue but for) the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Guarantor, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding).

 

“Guarantors”: the collective reference to each Granting Party, other than the
Borrower.

 

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

 

7

 

 

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to the Borrower or any of its Restricted Subsidiaries.

 

“Intercreditor Agreements”: (a) the ABL/Term Loan Intercreditor Agreement, (b)
the Junior Lien Intercreditor Agreement (upon and during the effectiveness
thereof) and (c) any Other Intercreditor Agreement that may be entered into in
the future by the Collateral Agent and one or more Additional Agents and
acknowledged by the Borrower and the other Granting Parties (each as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time (subject to Subsection 9.1)) (upon and during the effectiveness thereof).

 

“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
as in effect in the State of New York on the date hereof (other than (a) Capital
Stock (including for these purposes any investment deemed to be Capital Stock
for United States tax purposes) of any Foreign Subsidiary in excess of 65% of
any series of such stock, (b) any margin stock (within the meaning of Regulation
U) and (c) any Capital Stock excluded from the definition of “Pledged Stock”)
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

 

“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Subsection 8.7 of
the Credit Agreement).

 

“Junior Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Lender”: as defined in the preamble hereto.

 

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Bank Products Providers and their respective successors, assigns
and transferees.

 

“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Borrower or such Grantor, including, without limitation, the
material license agreements listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

8

 

 

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock required to be pledged by such Pledgor pursuant to Subsection 7.9 of the
Credit Agreement, as well as any other shares, stock certificates, options or
rights of any nature whatsoever in respect of the Capital Stock of any Issuer
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect; provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, directly or indirectly, (i) more than 65% of any
series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity, (iv) Capital Stock of any Captive
Insurance Subsidiary, (v) any margin stock (within the meaning of Regulation U),
(vi) any Capital Stock of any Unrestricted Subsidiary and (vii) without
duplication, any Excluded Assets.

 

“Pledgor”: the Borrower (with respect to Pledged Stock of the entities listed on
Schedule 2 held by the Borrower and all other Pledged Collateral of the
Borrower) and each other Granting Party (with respect to Pledged Securities held
by such Granting Party and all other Pledged Collateral of such Granting Party).

 

9

 

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code as in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Restrictive Agreements”: as defined in Subsection 3.3(a).

 

“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Senior ABL Facility Agreement”: as defined in the recitals hereto and as
further defined in the Credit Agreement.

 

“Specified Asset”: as defined in Subsection 4.2.2.

 

“Term Loan Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Borrower or such Grantor,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

10

 

 

“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, and including, without limitation, (i) the
right to sue or otherwise recover for any and all past, present and future
infringements or dilutions thereof, (ii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
in the United States, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin or business
identifiers.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

“Working Capital Credit Agreement”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

1.2           Other Definitional Provisions.

 

(a)          The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Annex references are to this Agreement unless otherwise specified.
The words “include”, “includes”, and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Granting Party shall refer to such Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

 

11

 

 

(d)          All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

SECTION 2

 

Guarantee

 

2.1           Guarantee.

 

(a)          Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations owed to the Secured
Parties.

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in Subsection 2.2 be included
as an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.

 

(c)          Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

 

(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until the earliest to occur of (i) the first date on which all
the Loans, all other Borrower Obligations then due and owing, and the
obligations of each Guarantor under the guarantee contained in this Section 2
then due and owing shall have been satisfied by payment in full in cash and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations, (ii) as to any Guarantor, the sale or other disposition of all of
the Capital Stock of such Guarantor (to a Person other than the Borrower or a
Restricted Subsidiary) that is permitted under the Credit Agreement and (iii)
the designation of such Guarantor as an Unrestricted Subsidiary.

 

12

 

 

(e)          No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations guaranteed by it
hereunder up to the maximum liability of such Guarantor hereunder until the
earliest to occur of (i) the first date on which all the Loans and all other
Borrower Obligations then due and owing, are paid in full in cash and the
Commitments are terminated, (ii) the sale or other disposition of all of the
Capital Stock of such Guarantor (to a Person other than the Borrower or a
Restricted Subsidiary) that is permitted under the Credit Agreement and (iii)
the designation of such Guarantor as an Unrestricted Subsidiary.

 

2.2           Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths of the Guarantors on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by the Borrower on account of the Borrower Obligations are paid
in full in cash and the Commitments are terminated. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full in cash or any of the
Commitments shall remain in effect, such amount shall be held by such Guarantor
in trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be held as collateral security for all of the Borrower
Obligations (whether matured or unmatured) guaranteed by such Guarantor and/or
then or at any time thereafter may be applied against any Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

 

13

 

 

2.4           Amendments, etc. with Respect to the Obligations. To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. None of the Collateral Agent, the Administrative Agent
and each other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.

 

14

 

 

2.5           Guarantee Absolute and Unconditional. Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent, the Administrative Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Collateral Agent, the Administrative Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to any of the
Borrower Obligations. Each Guarantor understands and agrees, to the extent
permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of collection. Each Guarantor hereby waives, to the maximum extent permitted
by applicable law, any and all defenses (other than any claim alleging breach of
a contractual provision of any of the Loan Documents) that it may have arising
out of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange,
non-perfection, taking, or release of Security Collateral, (e) any change in the
structure or existence of the Borrower, (f) any application of Security
Collateral to any of the Obligations, (g) any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Obligation or the
rights of the Collateral Agent, the Administrative Agent or any other Secured
Party with respect thereto, including, without limitation: (i) the application
of any such law, regulation, decree or order, including any prior approval,
which would prevent the exchange of any currency (other than Dollars) for
Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice, (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives the Borrower of
any assets or its use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of the Borrower or such Guarantor) or any
existence of or reliance on any representation by the Secured Parties that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations guaranteed by such Guarantor hereunder or any right of offset with
respect thereto, and any failure by the Collateral Agent, the Administrative
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent, the Administrative Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

15

 

 

2.6           Reinstatement. The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

16

 

 

2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Dollars (or in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in Subsection 11.2 of the Credit Agreement or such
other address as may be designated in writing by the Administrative Agent to
such Guarantor from time to time in accordance with Subsection 11.2 of the
Credit Agreement.

 

SECTION 3

 

Grant of Security Interest

 

3.1           Grant. Each Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of the Collateral of
such Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in Subsection
3.3. The term “Collateral”, as to any Grantor, means the following property
(wherever located) now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, except as provided in Subsection 3.3:

 

(a)          all Accounts;

 

(b)          all Money (including all cash);

 

(c)          all Cash Equivalents;

 

(d)          all Chattel Paper;

 

(e)          all Contracts;

 

(f)          all Deposit Accounts;

 

(g)          all Documents;

 

(h)          all Equipment;

 

(i)          all General Intangibles;

 

(j)          all Instruments;

 

(k)          all Intellectual Property;

 

(l)          all Inventory;

 

(m)        all Investment Property;

 

(n)         all Letter-of-Credit Rights;

 

17

 

 

(o)          all Fixtures;

 

(p)          all Supporting Obligations;

 

(q)          all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 6 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Subsection 5.2.12);

 

(r)          all books and records relating to the foregoing;

 

(s)          the Collateral Proceeds Account; and

 

(t)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;

 

provided that Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

 

3.2           Pledged Collateral. Each Granting Party that is a Pledgor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such Pledgor, and any Proceeds thereof, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in Subsection 3.3.

 

3.3           Certain Limited Exceptions. No security interest is or will be
granted pursuant to this Agreement or any other Security Document in any right,
title or interest of any Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)          any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than the
Borrower, a Subsidiary of the Borrower or an Affiliate of any of the foregoing,
(collectively, “Restrictive Agreements”) that would otherwise be included in the
Security Collateral (and such Restrictive Agreements shall not be deemed to
constitute a part of the Security Collateral) for so long as, and to the extent
that, the granting of such a security interest pursuant hereto would result in a
breach, default or termination of such Restrictive Agreements (in each case,
except to the extent that, pursuant to the Code or other applicable law, the
granting of security interests therein can be made without resulting in a
breach, default or termination of such Restrictive Agreements);

 

18

 

 

(b)          any Equipment or other property that would otherwise be included in
the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property (x) (A) is subject to a Lien described in clause (f) of the
definition of “Permitted Liens” in the Senior ABL Facility Agreement (or any
corresponding section of any successor Working Capital Credit Agreement) or (B)
is subject to a Lien described in clause (h) with respect to Purchase Money
Obligations or Capitalized Lease Obligations or (o) (with respect to such Liens
described in clause (h)) of the definition of “Permitted Liens” in the Credit
Agreement or (y) (A) is subject to any Lien described in clause (p)(ii) of the
definition of “Permitted Liens” in the Senior ABL Facility Agreement (or any
corresponding section of any successor Working Capital Credit Agreement) or (B)
is subject to any Lien in respect of Hedging Obligations permitted by Subsection
8.6 of the Credit Agreement as a “Permitted Lien” pursuant to clause (h) of the
definition thereof in the Credit Agreement (but in each case only for so long as
such Liens are in place), and such Equipment or other property consists solely
of (i) cash, Cash Equivalents or Temporary Cash Investments, together with
proceeds, dividends and distributions in respect thereof, (ii) any assets
relating to such assets, proceeds, dividends or distributions or to any Hedging
Obligations, and/or (iii) any other assets consisting of, relating to or arising
under or in connection with (1) any Interest Rate Agreements, Currency
Agreements or Commodities Agreements or (2) any other agreements, instruments or
documents related to any Hedging Obligations or to any of the assets referred to
in any of subclauses (i) through (iii) of this subclause (B);

 

(c)          any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with a sale/leaseback transaction permitted under Subsection 10.11 of
the Senior ABL Facility Agreement (or any corresponding section of any successor
Working Capital Credit Agreement) or clause (x) of the definition of “Asset
Disposition” in the Credit Agreement, or (B) is subject to any Liens permitted
under Subsection 10.2 of the Senior ABL Facility Agreement (or any corresponding
section of any successor Working Capital Credit Agreement) or Subsection 8.6 of
the Credit Agreement which relates to property subject to any such
sale/leaseback transaction or general intangibles related thereto (but only for
so long as such Liens are in place), provided that notwithstanding the
foregoing, a security interest of the Collateral Agent shall attach to any
money, securities or other consideration received by any Grantor as
consideration for the sale or other disposition of such property as and to the
extent such consideration would otherwise constitute Security Collateral;

 

(d)          Capital Stock (including for these purposes any investment deemed
to be Capital Stock for United States tax purposes) which is described in the
proviso to the definition of Pledged Stock;

 

(e)          Capital Stock that constitutes de minimis shares of a Foreign
Subsidiary held by any Granting Party as a nominee or in a similar capacity;

 

(f)          any Money, cash, checks, other negotiable instruments, funds and
other evidence of payment held in any Deposit Account of the Borrower or any of
its Subsidiaries in the nature of a security deposit with respect to obligations
for the benefit of the Borrower or any of its Subsidiaries, which must be held
for or returned to the applicable counterparty under applicable law or pursuant
to Contractual Obligations;

 

19

 

 

(g)          the Acquisition Agreement and any rights therein or arising
thereunder (except any proceeds of the Acquisition Agreement);

 

(h)          any interest in leased real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(i)          any fee interest in owned real property (including Fixtures related
thereto) if the fair market value of such fee interest is less than $2,000,000
individually;

 

(j)          any Vehicles and any assets subject to certificate of title;

 

(k)          Letter-of-Credit Rights and Commercial Tort Claims individually
with a value of less than $3,000,000;

 

(l)          assets to the extent the granting or perfecting of a security
interest in such assets would result in costs or other consequences to the
Borrower or any of its Subsidiaries as reasonably determined in writing by the
Borrower, the Administrative Agent and, to the extent such assets would
otherwise constitute Term Loan Priority Collateral, the Collateral Agent, that
are excessive in view of the benefits that would be obtained by the Secured
Parties;

 

(m)          those assets over which the granting of security interests in such
assets would be prohibited by contract permitted under the Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (including permitted liens, leases and licenses)
(in each case, after giving effect to the applicable anti-assignment provisions
of the Code, other than proceeds and receivables thereof to the extent that
their assignment is expressly deemed effective under the Code notwithstanding
such prohibitions), or to the extent that such security interests would result
in material adverse tax consequences as reasonably determined in writing by the
Borrower and consented to by the Collateral Agent (such consent not to be
unreasonably withheld or delayed) (it being understood that the Lenders shall
not require the Borrower or any of its subsidiaries to enter into any security
agreements or pledge agreements governed by foreign law);

 

(n)          any assets specifically requiring perfection through control
agreements (including cash, deposit accounts or other bank or securities
accounts) other than the Cash Management Accounts and the Concentration Accounts
(in each case only to the extent required pursuant to Subsection 6.6(a) of the
Senior ABL Facility Agreement (or any corresponding section of any successor
Working Capital Credit Agreement));

 

(o)          Foreign Intellectual Property;

 

(p)          any aircraft, airframes, aircraft engines or helicopters, or any
Equipment or other assets constituting a part thereof;

 

20

 

 

(q)          any property that would not otherwise be Term Loan Priority
Collateral and is Excluded Property or Excluded Real Properties (in each case,
as such term is defined in the Senior ABL Facility Agreement); and

 

(r)          any Capital Stock and other securities of a Subsidiary to the
extent that the pledge of or grant of any other Lien on such Capital Stock and
other securities for the benefit of the holders of Additional Obligations
incurred in the form of notes (or the holders of any notes that restructure,
refund, replace or refinance the Term Loans or such Additional Obligations)
results in the Company being required to file separate financial statements of
such Subsidiary with the Securities and Exchange Commission (or any other
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement.

 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Acquisition Agreement, such payment or other amount shall constitute
Collateral when and if actually received by such Grantor, to the extent set
forth in Subsection 3.1.

 

3.4           Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Subsections 3.1 and 3.2 shall (a) with respect to all Security Collateral
other than Security Collateral constituting Term Loan Priority Collateral, prior
to the Discharge of ABL Obligations, be subject and subordinate to the Liens
granted to the ABL Collateral Agent for the benefit of the ABL Secured Parties
to secure the ABL Obligations pursuant to the Senior ABL Facility Agreement and
(b) with respect to all Security Collateral, prior to the Discharge of
Additional Obligations, be pari passu and equal in priority to the Liens granted
to any Additional Agent for the benefit of the holders of the applicable
Additional Obligations to secure such Additional Obligations pursuant to the
applicable Additional Collateral Documents (except, in the case of this clause
(b), as may be separately otherwise agreed between the Collateral Agent, on
behalf of itself and the Secured Parties, and any Additional Agent, on behalf of
itself and the Additional Claimholders represented thereby). The Collateral
Agent acknowledges and agrees that the relative priority of the Liens granted to
the Collateral Agent, the Administrative Agent, the ABL Collateral Agent and any
Additional Agent shall be determined solely pursuant to the applicable
Intercreditor Agreements, and not by priority as a matter of law or otherwise.
Notwithstanding anything herein to the contrary, the Liens and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the applicable Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement and this Agreement,
the terms of such Intercreditor Agreement shall govern and control as among (i)
the Collateral Agent, the ABL Collateral Agent and any Additional Agent, in the
case of the ABL/Term Loan Intercreditor Agreement, (ii) the Collateral Agent and
any Additional Agent, in the case of the Junior Lien Intercreditor Agreement,
and (iii) the Collateral Agent and any other secured creditor (or agent
therefor) party thereto, in the case of any Other Intercreditor Agreement. In
the event of any such conflict, each Grantor may act (or omit to act) in
accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.
Notwithstanding any other provision hereof, (x) for so long as ABL Obligations
remain outstanding, any obligation hereunder to deliver to the Collateral Agent
any Security Collateral constituting ABL Priority Collateral shall be satisfied
by causing such ABL Priority Collateral to be delivered to the ABL Collateral
Agent or the Control Agent, as applicable, to be held in accordance with the
ABL/Term Loan Intercreditor Agreement and (y) for so long as any Additional
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral shall be satisfied by causing such
Security Collateral to be delivered to the applicable Collateral Representative,
the Control Agent or any Additional Agent to be held in accordance with the
applicable Intercreditor Agreement.

 

21

 

 

SECTION 4

 

Representations and Warranties

 

4.1           Representations and Warranties of Each Guarantor. To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Collateral
Agent and each other Secured Party that the representations and warranties set
forth in Section 5 of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Subsection 4.1, be deemed to be a reference to such Guarantor’s
knowledge.

 

4.2           Representations and Warranties of Each Grantor. To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that, in each case after giving effect to the
Transactions:

 

4.2.1           Title; No Other Liens. Except for the security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Subsection 8.6 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens. As of the Closing Date, except as set forth on Schedule 3, (x) in
the case of the Term Loan Priority Collateral, to the knowledge of such Grantor,
no currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
Term Loan Priority Collateral is on file or of record in any public office in
the United States of America, any state, territory or dependency thereof or the
District of Columbia and (y) in the case of the ABL Priority Collateral, to the
knowledge of such Grantor, no currently effective financing statement or other
similar public notice with respect to any Lien securing Indebtedness on all or
any part of such Grantor’s ABL Priority Collateral is on file or of record in
any public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except, in each case, such as
have been filed in favor of the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement or as are permitted by the Credit Agreement
(including, without limitation, Subsection 8.6 thereof) or any other Loan
Document or for which termination statements will be delivered on the Closing
Date.

 

22

 

 

4.2.2           Perfected First Priority Liens.

 

(a)          This Agreement is effective to create, as collateral security for
the Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

(b)          Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents upon the earlier of such Filing or the delivery to
and continuing possession by the Collateral Agent, the ABL Collateral Agent, the
Control Agent, the applicable Collateral Representative or any Additional Agent,
as applicable, in accordance with the applicable Intercreditor Agreement, of all
Instruments, Chattel Paper and Documents a security interest in which is
perfected by possession, and the obtaining and maintenance of “control” (as
described in the Code) by the Collateral Agent, the Administrative Agent, the
ABL Collateral Agent, the Control Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
Intercreditor Agreement of all Deposit Accounts, Cash Management Accounts,
Concentration Accounts, the Collateral Proceeds Account, Electronic Chattel
Paper and Letter-of-Credit Rights a security interest in which is perfected by
“control” (in the case of Deposit Accounts, Cash Management Accounts and the
Concentration Accounts to the extent required under Subsection 6.6(a) of the
Senior ABL Facility Agreement (or any corresponding section of any successor
Working Capital Credit Agreement)) and in the case of Commercial Tort Actions
(other than such Commercial Tort Actions listed on Schedule 6 on the date of
this Agreement), the taking of the actions required by Subsection 5.2.12, the
Liens created pursuant to this Agreement will constitute valid Liens on and (to
the extent provided herein) perfected security interests in such Grantor’s
Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness, in each case other than Permitted Liens (and subject to any
applicable Intercreditor Agreement), and enforceable as such as against all
other Persons other than Ordinary Course Transferees, except to the extent that
the recording of an assignment or other transfer of title to the Collateral
Agent, the Administrative Agent, the ABL Collateral Agent, the Control Agent,
the applicable Collateral Representative or any Additional Agent (in accordance
with the applicable Intercreditor Agreement) or the recording of other
applicable documents in the United States Patent and Trademark Office or United
States Copyright Office may be necessary for perfection or enforceability, and
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. As used in this
Subsection 4.2.2(b), the following terms shall have the following meanings:

 

23

 

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

(1)         Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code or by the filing and acceptance of
intellectual property security agreements in the United States Patent and
Trademark Office or (b) such Patents, Patent Licenses, Trademarks and Trademark
Licenses are not, individually or in the aggregate, material to the business of
the Borrower and its Subsidiaries taken as a whole;

 

(2)         Copyrights and Copyright Licenses with respect thereto and Accounts
or receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of intellectual property security agreements
in the United States Copyright Office or (b) the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction is not applicable to the
creation or perfection of Liens thereon;

 

(3)         Collateral for which the perfection of Liens thereon requires
filings in or other actions under the laws of jurisdictions outside of the
United States of America, any State, territory or dependency thereof or the
District of Columbia;

 

(4)         goods included in Collateral received by any Person from any Grantor
for “sale or return” within the meaning of Section 2-326(1)(b) of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person;

 

(5)         Fixtures, Vehicles, any other assets subject to certificates of
title and Money; and Cash Equivalents (other than Cash Equivalents constituting
Investment Property to the extent a security interest therein is perfected by
the filing of a financing statement under the Uniform Commercial Code);

 

(6)         Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or to a Deposit Account of a Grantor subject to the Collateral Agent’s
control; and

 

24

 

 

(7) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement).

 

4.2.3           Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

 

4.2.4           Farm Products. None of such Grantor’s Collateral constitutes, or
is the Proceeds of, Farm Products.

 

4.2.5           Accounts Receivable. The amounts represented by such Grantor to
the Administrative Agent or the other Secured Parties from time to time as owing
by each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Term Loan Priority Collateral will at such time
be the correct amount, in all material respects, actually owing by such account
debtor or debtors thereunder, except to the extent that appropriate reserves
therefor have been established on the books of such Grantor in accordance with
GAAP. Unless otherwise indicated in writing to the Administrative Agent, each
Account Receivable of such Grantor arises out of a bona fide sale and delivery
of goods or rendition of services by such Grantor. Such Grantor has not given
any account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

 

4.2.6           Patents, Copyrights and Trademarks. Schedule 5 lists all
material Trademarks, material Copyrights and material Patents, in each case,
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and owned by such Grantor in its own name as of
the date hereof, and all material Trademark Licenses, all material Copyright
Licenses and all material Patent Licenses (including, without limitation,
material Trademark Licenses for registered Trademarks, material Copyright
Licenses for registered Copyrights and material Patent Licenses for registered
Patents but excluding licenses to commercially available “off-the-shelf”
software) owned by such Grantor in its own name as of the date hereof, in each
case, that is solely United States Intellectual Property.

 

4.3           Representations and Warranties of Each Pledgor. To induce the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:

 

4.3.1           Except as provided in Subsection 3.3, the shares of Pledged
Stock pledged by such Pledgor hereunder constitute (i) in the case of shares of
a Domestic Subsidiary, all the issued and outstanding shares of all classes of
the Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in
the case of any Pledged Stock constituting Capital Stock of any Foreign
Subsidiary, such percentage (not more than 65%) as is specified on Schedule 2 of
all the issued and outstanding shares of all classes of the Capital Stock of
each such Foreign Subsidiary owned by such Pledgor.

 

25

 

 

4.3.2           [Reserved].

 

4.3.3           Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Permitted Liens.

 

4.3.4           Upon the delivery to the Collateral Agent, the ABL Collateral
Agent, the Control Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, of the certificates evidencing the Pledged Securities held by such
Pledgor together with executed undated stock powers or other instruments of
transfer, the security interest created in such Pledged Securities constituting
certificated securities by this Agreement, assuming the continuing possession of
such Pledged Securities by the Collateral Agent, the ABL Collateral Agent, the
Control Agent, the applicable Collateral Representative or any Additional Agent
as applicable, in accordance with the applicable Intercreditor Agreement, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the ABL Collateral Agent, the Control
Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Code, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor to the extent provided in and governed by the Code,
in each case subject to Permitted Liens (and any applicable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

4.3.5           Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the financing statements listed on Schedule 3 or
pursuant to Subsection 7.9 of the Credit Agreement and (y) the obtaining and
maintenance of “control” (as described in the Code) by the Collateral Agent, the
ABL Collateral Agent, the Control Agent, the applicable Collateral
Representative or any Additional Agent (or their respective agents appointed for
purposes of perfection), as applicable, in accordance with the applicable
Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the ABL Collateral Agent, the Control
Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and any applicable Intercreditor Agreement), and except as to enforcement, as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

26

 

 

4.3.6           Letter-of-Credit Rights. Schedule 7 lists all Letter-of-Credit
Rights not constituting Excluded Assets owned by any Grantor on the date hereof.

 

SECTION 5

 

Covenants

 

5.1           Covenants of Each Guarantor. Each Guarantor covenants and agrees
with the Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the date upon which
the Loans and all other Obligations then due and owing, shall have been paid in
full in cash and the Commitments shall have terminated, (ii) as to any
Guarantor, the date upon which all the Capital Stock of such Guarantor shall
have been sold or otherwise disposed of (to a Person other than the Borrower or
any Restricted Subsidiary) in accordance with the terms of the Credit Agreement
or (iii) as to any Guarantor, the designation of such Guarantor as an
Unrestricted Subsidiary, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Restricted Subsidiaries.

 

5.2           Covenants of Each Grantor. Each Grantor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earliest to occur of (i) the date upon which the
Loans and all other Obligations then due and owing shall have been paid in full
in cash and the Commitments shall have terminated, (ii) as to any Grantor, the
date upon which all the Capital Stock of such Grantor shall have been sold or
otherwise disposed of (to a Person other than the Borrower or any Restricted
Subsidiary) in accordance with the terms of the Credit Agreement or (iii) as to
any Grantor, the designation of such Grantor as an Unrestricted Subsidiary:

 

5.2.1           Delivery of Instruments and Chattel Paper. If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties. In the event that an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, the ABL
Collateral Agent, the Control Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, such Instrument or Chattel Paper shall be promptly
delivered to the Collateral Agent, the ABL Collateral Agent, the Control Agent,
the applicable Collateral Representative, or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, duly
indorsed in a manner reasonably satisfactory to the Collateral Agent, the ABL
Collateral Agent, the Control Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, to be held as Collateral pursuant to this Agreement.
Such Grantor shall not permit any other Person to possess any such Collateral at
any time other than in connection with any sale or other disposition of such
Collateral in a transaction permitted by the Credit Agreement or as contemplated
by the Intercreditor Agreements.

 

27

 

 

5.2.2           [Reserved].

 

5.2.3           Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that the failure
to do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.4           Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)              Such Grantor shall use commercially reasonable efforts to
maintain the security interest created by this Agreement in such Grantor’s
Collateral as a perfected security interest as and to the extent described in
Subsection 4.2.2 and to defend the security interest created by this Agreement
in such Grantor’s Collateral against the claims and demands of all Persons
whomsoever (subject to the other provisions hereof).

 

(b)             Such Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing such Grantor’s
Term Loan Priority Collateral and such other reports in connection with such
Grantor’s Term Loan Priority Collateral as the Collateral Agent may reasonably
request in writing, all in reasonable detail.

 

(c)             At any time and from time to time, upon the written request of
the Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Borrower nor any Grantor will be required to (v) take any
action in any jurisdiction other than the United States of America, or required
by the laws of any such non-U.S. jurisdiction, or enter into any security
agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except (A) so long as
the Senior ABL Facility Agreement is in effect, as required by Subsection 6.6(a)
of the Senior ABL Facility Agreement (or any corresponding section of any
successor Working Capital Credit Agreement) and (B) in the case of Collateral
that constitutes Capital Stock or Intercompany Notes in certificated form,
delivering such Capital Stock or Intercompany Notes to the Collateral Agent, (or
another Person as required under the ABL/Term Loan Intercreditor Agreement), (x)
take any action in order to perfect any security interests in cash, deposit
accounts or securities accounts (except to the extent consisting of proceeds
perfected by the filing of a financing statement under the Code), (y) deliver
landlord lien waivers, estoppels or collateral access letters or (z) file any
fixture filing with respect to any security interest in Fixtures affixed to or
attached to any real property constituting Excluded Assets.

 

28

 

 

(d)              The Collateral Agent may grant extensions of time for the
creation and perfection of security interests in, or the obtaining a delivery of
documents or other deliverables with respect to, particular assets of any
Grantor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.2.5           Changes in Name, Jurisdiction of Organization, etc. Such Grantor
will give prompt written notice to the Collateral Agent of any change in its
name or jurisdiction of organization (whether by merger of otherwise) (and in
any event within thirty (30) days of such change); provided that, promptly
thereafter such Grantor shall deliver to the Collateral Agent all additional
financing statements and other documents reasonably necessary to maintain the
validity, perfection and priority of the security interests created hereunder
and other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests as and to the extent
provided for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor.
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.

 

5.2.6           Notices. Such Grantor will advise the Collateral Agent promptly,
in reasonable detail, of:

 

(a)              any Lien (other than security interests created hereby or
Permitted Liens) on any of such Grantor’s (i) Term Loan Priority Collateral and
(ii) after the Discharge of ABL Obligations, Collateral, in each case, which
would materially adversely affect the ability of the Collateral Agent to
exercise any of its remedies hereunder; and

 

(b)              the occurrence of any other event which would reasonably be
expected to have a material adverse effect on the security interests in (i) the
Term Loan Priority Collateral created hereby and (ii) after the Discharge of ABL
Obligations, the Collateral created hereby.

 

5.2.7           Pledged Stock. In the case of each Grantor that is an Issuer,
such Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Stock issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify the Collateral
Agent promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Subsection 6.3(c)
or 6.7 with respect to the Pledged Stock issued by it.

 

29

 

 

5.2.8           Accounts Receivable.

 

(a)              At any time with respect to Accounts Receivable constituting
Term Loan Priority Collateral, and after the Discharge of ABL Obligations with
respect to Accounts Receivable constituting ABL Priority Collateral, such
Grantor will not, other than in the ordinary course of business or as permitted
by the Loan Documents, (i) grant any extension of the time of payment of any of
such Grantor’s Accounts Receivable, (ii) compromise or settle any such Accounts
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any such Accounts Receivable,
(iv) allow any credit or discount whatsoever on any such Accounts Receivable or
(v) amend, supplement or modify any such Accounts Receivable, unless such
extensions, compromises, settlements, releases, credits, discounts, amendments,
supplements or modifications would not reasonably be expected to materially
adversely affect the value of the Accounts Receivable constituting Term Loan
Priority Collateral taken as a whole and after the Discharge of ABL Obligations
would not reasonably be expected to materially adversely affect the value of the
Accounts Receivable constituting Collateral taken as a whole.

 

(b)             Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it from any obligor under the
Accounts Receivable constituting Term Loan Priority Collateral, and, after the
Discharge of ABL Obligations, constituting Collateral that disputes the validity
or enforceability of more than 5% of the aggregate amount of the then
outstanding Accounts Receivable.

 

5.2.9           Maintenance of Records. Such Grantor will keep and maintain at
its own cost and expense reasonably satisfactory and complete records of its
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to such Collateral; provided that with respect
to the ABL Priority Collateral, the satisfactory maintenance of such records
shall be determined in good faith by such Grantor or the Borrower.

 

5.2.10         Acquisition of Intellectual Property. Within ninety (90) days
after the end of each calendar year, such Grantor will notify the Collateral
Agent of any acquisition by such Grantor of (i) any registration of any material
United States Copyright, Patent or Trademark or (ii) any exclusive rights under
a material United States Copyright License, Patent License or Trademark License
constituting Collateral, and shall take such actions as may be reasonably
requested by the Collateral Agent (but only to the extent such actions are
within such Grantor’s control) to perfect the security interest granted to the
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of any United States Copyright, Patent or Trademark
constituting Collateral on the date hereof, by (x) the execution and delivery of
an amendment or supplement to this Agreement (or amendments to any such
agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office.

 

30

 

 

5.2.11         [Reserved].

 

5.2.12         Commercial Tort Actions. All Commercial Tort Actions of each
Grantor in existence on the date of this Agreement, known to such Grantor on the
date hereof, are described in Schedule 6 hereto. If any Grantor shall at any
time after the date of this Agreement acquire a Commercial Tort Action, such
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon and subject to the terms of this Agreement.

 

5.2.13         [RESERVED]

 

5.2.14         Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trademarks use such consistent standards of quality,
except as would not reasonably be expected to have a Material Adverse Effect.

 

5.2.15         Protection of Intellectual Property. Subject to and except as
permitted by the Credit Agreement, such Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of Grantor may lapse,
expire, or become abandoned, or unenforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

 

5.2.16         Assignment of Letter-of-Credit Rights. In the case of any
Letter-of-Credit Rights of any Grantor not constituting Excluded Assets acquired
following the Closing Date and constituting Term Loan Priority Collateral, such
Grantor shall use its commercially reasonable efforts to promptly obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related letter of credit in accordance with Section
5-114(c) of the Code.

 

5.3            Covenants of Each Pledgor. Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earlier to occur of (i) the Loans and all other
Obligations then due and owing shall have been paid in full in cash and the
Commitments shall have terminated, (ii) as to any Pledgor, all the Capital Stock
of such Pledgor shall have been sold or otherwise disposed of (to a Person other
than the Borrower or any Restricted Subsidiary) as permitted under the terms of
the Credit Agreement or (iii) the designation of such Pledgor as an Unrestricted
Subsidiary:

 

31

 

 

5.3.1           Additional Shares. If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same in trust for
the Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), or the ABL Collateral Agent, the Control Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, in the exact form received, duly
indorsed by such Pledgor to the Collateral Agent, the ABL Collateral Agent, the
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Collateral Agent, the ABL
Collateral Agent, the Control Agent, any applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, subject to the terms hereof, as additional collateral
security for the Obligations (subject to Subsection 3.3 and provided that in no
event shall there be pledged, nor shall any Pledgor be required to pledge, more
than 65% of any series of outstanding Capital Stock (including for these
purposes any investment deemed to be Capital Stock for United States tax
purposes) of any Foreign Subsidiary pursuant to this Agreement). If an Event of
Default shall have occurred and be continuing, any sums paid upon or in respect
of the Pledged Stock upon the liquidation or dissolution of any Issuer (except
any liquidation or dissolution of any Subsidiary of the Borrower in accordance
with the Credit Agreement) shall be paid over to the Collateral Agent, the ABL
Collateral Agent, the Control Agent, any applicable Collateral Representative,
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement to be held by the Collateral Agent, the ABL Collateral
Agent, the Control Agent, any applicable Collateral Representative, or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, subject to the terms hereof, as additional collateral security for
the Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent, the ABL Collateral Agent, the Control Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, to be held by the
Collateral Agent, the ABL Collateral Agent, the Control Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, subject to the terms hereof, as
additional collateral security for the Obligations, in each case except as
otherwise provided by the applicable Intercreditor Agreement. If any sums of
money or property so paid or distributed in respect of the Pledged Stock shall
be received by such Pledgor, such Pledgor shall, until such money or property is
paid or delivered to the Collateral Agent, the ABL Collateral Agent, the Control
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Pledgor, as additional collateral security for the Obligations.

 

5.3.2           [RESERVED]

 

32

 

 

5.3.3           Pledged Notes. Such Pledgor shall, on the date of this Agreement
(or on such later date upon which it becomes a party hereto pursuant to
Subsection 9.15) deliver to the Collateral Agent, the ABL Collateral Agent, the
Control Agent, the applicable Collateral Representative or any Additional Agent,
as applicable, in accordance with the applicable Intercreditor Agreement all
Pledged Notes then held by such Pledgor, endorsed in blank or, at the request of
the Collateral Agent, endorsed to the Collateral Agent, the ABL Collateral
Agent, the Control Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement. Furthermore, within ten Business Days after any Pledgor obtains a
Pledged Note, such Pledgor shall cause such Pledged Note to be delivered to the
Collateral Agent, the ABL Collateral Agent, the Control Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, endorsed in blank or, at the
request of the Collateral Agent, the ABL Collateral Agent, the Control Agent,
any applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the applicable Intercreditor Agreement, endorsed to the
Collateral Agent, the ABL Collateral Agent, the Control Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement.

 

5.3.4           Maintenance of Security Interest.

 

(a)              Such Pledgor shall use commercially reasonable efforts to
defend the security interest created by this Agreement in such Pledgor’s Pledged
Collateral against the claims and demands of all Persons whomsoever. At any time
and from time to time, upon the written request of the Collateral Agent and at
the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided, that notwithstanding any other
provision of this Agreement or any other Loan Documents, neither the Borrower
nor any Pledgor will be required to (v) take any action in any jurisdiction
other than the United States of America, or required by the laws of any such
non-U.S. jurisdiction or enter into any security agreement or pledge agreement
governed by the laws of any such non-U.S. jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any Collateral, (w) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) so long as the Senior ABL Facility Agreement is
in effect, as required by Subsection 6.6(a) of the Senior ABL Facility Agreement
(or any corresponding section of any successor Working Capital Credit Agreement)
and (B) in the case of Collateral that constitutes Capital Stock or Intercompany
Notes in certificated form, delivering such Capital Stock or Intercompany Notes
to the Collateral Agent (or another Person as required under the ABL/Term Loan
Intercreditor Agreement), (x) take any action in order to perfect any security
interests in cash, deposit accounts or securities accounts (except to the extent
consisting of proceeds perfected by the filing of a financing statement under
the Code), (y) deliver landlord lien waivers, estoppels or collateral access
letters or (z) file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property constituting Excluded
Assets.

 

33

 

 

(b)          The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or obtaining or delivery of documents
or other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

SECTION 6

 

Remedial Provisions

 

6.1           Certain Matters Relating to Accounts.

 

(a)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default, if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement), the Collateral
Agent shall have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, if the Discharge of ABL Obligations has occurred (subject to any
applicable Intercreditor Agreement), upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)          [Reserved].

 

(c)          At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Subsection 9.1(a) of the
Credit Agreement if the Discharge of ABL Obligations has occurred, subject to
any applicable Intercreditor Agreement, at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent copies or, if required by the
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

 

(d)          So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor.
In the event that an Event of Default has occurred and is continuing, if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement), the Collateral Agent at its option may require that
each Collateral Proceeds Account and the General Fund Account of each Grantor be
established at the Collateral Agent or at another institution reasonably
acceptable to the Collateral Agent. Each Grantor shall have the right, at any
time and from time to time, to withdraw such of its own funds from its own
General Fund Account, and to maintain such balances in its General Fund Account,
as it shall deem to be necessary or desirable.

 

34

 

 

6.2           Communications with Obligors; Grantors Remain Liable.

 

(a)           The Collateral Agent in its own name or in the name of others may
at any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement, if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement), communicate with obligors under the
Accounts Receivable constituting Collateral and parties to the Contracts (in
each case, to the extent constituting Collateral) to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts
Receivable or Contracts.

 

(b)          Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, if the Discharge of ABL Obligations
has occurred (and subject to any applicable Intercreditor Agreement), each
Grantor shall notify obligors on such Grantor’s Accounts Receivable and parties
to such Grantor’s Contracts (in each case, to the extent constituting
Collateral) that such Accounts Receivable and such Contracts have been assigned
to the Collateral Agent, for the benefit of the Secured Parties, and that
payments in respect thereof shall be made directly to the Collateral Agent.

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3          Pledged Stock.

 

(a)          Unless an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the relevant Pledgor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Subsection 6.3(b), each Pledgor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Stock (subject to the last two
sentences of Subsection 5.3.1) and all payments made in respect of the Pledged
Notes, and to exercise all voting and corporate rights with respect to the
Pledged Stock.

 

35

 

 

(b)          If an Event of Default shall occur and be continuing and the
Collateral Agent shall give written notice of its intent to exercise such rights
to the relevant Pledgor or Pledgors (i) the Collateral Agent, or the ABL
Collateral Agent, the Control Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the terms of each
applicable Intercreditor Agreement, shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged Stock
and make application thereof to the Obligations of the relevant Pledgor as
provided in the Credit Agreement consistent with Subsection 6.5, and (ii) any or
all of the Pledged Stock shall be registered in the name of the Collateral
Agent, the ABL Collateral Agent, the Control Agent, the applicable Collateral
Representative or any Additional Agent or the respective nominee thereof, and
the Collateral Agent, the ABL Collateral Agent, the Control Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, or
acting through its respective nominee, if applicable, in accordance with the
terms of each applicable Intercreditor Agreement, may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Pledged Stock at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and (y)
any and all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by the relevant Pledgor or the
Collateral Agent, the ABL Collateral Agent, the Control Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of each applicable Intercreditor Agreement, of any right,
privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent, the ABL
Collateral Agent, the Control Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the terms of each
applicable Intercreditor Agreement, may reasonably determine), all without
liability to the maximum extent permitted by applicable law (other than for its
gross negligence or willful misconduct) except to account for property actually
received by it, but the Collateral Agent, the ABL Collateral Agent, the Control
Agent, the applicable Collateral Representative, or any Additional Agent, as
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, shall have no duty, to any Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing, provided that the Collateral Agent, the ABL Collateral Agent,
the Control Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, shall not exercise any voting or other consensual
rights pertaining to the Pledged Stock in any way that would constitute an
exercise of the remedies described in Subsection 6.6 other than in accordance
with Subsection 6.6.

 

(c)          Each Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Securities pledged by such Pledgor hereunder to (i) comply with
any instruction received by it from the Collateral Agent in writing with respect
to Capital Stock in such Issuer that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that each Issuer or maker shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Collateral Agent.

 

36

 

 

6.4           Proceeds to Be Turned Over to the Collateral Agent. In addition to
the rights of the Collateral Agent specified in Subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, if an Event of Default
shall occur and be continuing, and the Collateral Agent shall have instructed
any Grantor to do so, all Proceeds of Collateral received by such Grantor
consisting of cash, checks and other Cash Equivalent items shall be held by such
Grantor in trust for the Collateral Agent and the other Secured Parties hereto,
or the ABL Collateral Agent and the other ABL Secured Parties or any Additional
Agent and the other applicable Additional Claimholders or Additional Secured
Parties (as defined in the applicable Intercreditor Agreement), or the
applicable Collateral Representative, as applicable, in accordance with the
terms of the applicable Intercreditor Agreement, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent, the ABL Collateral Agent, the Control Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for purposes of perfection), in accordance
with the terms of the applicable Intercreditor Agreement, in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
the ABL Collateral Agent, the Control Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of the applicable Intercreditor Agreement, if required). All Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in the relevant Collateral Proceeds Account maintained under
its sole dominion and control. All Proceeds of Collateral while held by the
Collateral Agent in such Collateral Proceeds Account (or by the relevant Grantor
in trust for the Collateral Agent and the other Secured Parties) shall continue
to be held as collateral security for all the Obligations of such Grantor and
shall not constitute payment thereof until applied as provided in Subsection
6.5.

 

6.5           Application of Proceeds. It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Collateral (as defined in the Credit Agreement) received by the
Collateral Agent (whether from the relevant Granting Party or otherwise) shall
be held by the Collateral Agent for the benefit of the Secured Parties as
collateral security for the Obligations of the relevant Granting Party (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, subject to each applicable Intercreditor
Agreement, be applied by the Collateral Agent against the Obligations of the
relevant Granting Party then due and owing in the order of priority set forth in
Subsection 10.14 of the Credit Agreement.

 

37

 

 

6.6           Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code and under any other
applicable law and in equity. Without limiting the generality of the foregoing,
to the extent permitted by applicable law, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith collect, receive, appropriate and realize upon the Security
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Security Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
To the extent permitted by law, the Collateral Agent or any other Secured Party
shall have the right, upon any such sale or sales, to purchase the whole or any
part of the Security Collateral so sold, free of any right or equity of
redemption in such Granting Party, which right or equity is hereby waived and
released. Each Granting Party further agrees, at the Collateral Agent’s request,
subject to the Intercreditor Agreements, to assemble the Security Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at such Granting Party’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Subsection 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Security Collateral or in any way relating to
the Security Collateral or the rights of the Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant Granting Party then due and owing, in the order of priority
specified in Subsection 6.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to such Granting Party. To the
extent permitted by applicable law, (i) such Granting Party waives all claims,
damages and demands it may acquire against the Collateral Agent or any other
Secured Party arising out of the repossession, retention or sale of the Security
Collateral, other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of any of the Collateral Agent or
such other Secured Party, and (ii) if any notice of a proposed sale or other
disposition of Security Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

6.7         Registration Rights.

 

(a)          If the Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Subsection 6.6, and if in the
reasonable opinion of the Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the Collateral Agent, necessary or advisable to register such Pledged Stock,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its reasonable best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of not
more than one year from the date of the first public offering of such Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the reasonable opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Such Pledgor agrees to
use its reasonable best efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all states and the
District of Columbia that the Collateral Agent shall reasonably designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) that will satisfy the provisions of
Section 11(a) of the Securities Act.

 

38

 

 

(b)          Such Pledgor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c)          Such Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this Subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law. Such Pledgor further agrees that a breach of any of the
covenants contained in this Subsection 6.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Subsection 6.7 shall be specifically
enforceable against such Pledgor, and to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants (except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement).

 

6.8           Waiver; Deficiency. Each Granting Party shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the Collateral Agent or any
other Secured Party to collect such deficiency.

 

39

 

 

SECTION 7

 

The Collateral Agent

 

7.1         Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)          Each Granting Party hereby irrevocably constitutes and appoints the
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Granting Party and in the
name of such Granting Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be reasonably necessary
or desirable to accomplish the purposes of this Agreement to the extent
permitted by applicable law, provided that the Collateral Agent agrees not to
exercise such power except upon the occurrence and during the continuance of any
Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement. Without limiting the generality of the foregoing, at
any time when an Event of Default has occurred and is continuing (in each case
to the extent permitted by applicable law and subject to each applicable
Intercreditor Agreement), (x) each Pledgor hereby gives the Collateral Agent the
power and right, on behalf of such Pledgor, without notice or assent by such
Pledgor, to execute, in connection with any sale provided for in Subsection 6.6
or 6.7, any endorsements, assessments or other instruments of conveyance or
transfer with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

 

(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)         in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby consents to the non-exclusive royalty free use by the Collateral
Agent of any Copyright, Patent or Trademark owned by such Grantor included in
the Collateral for the purposes of disposing of any Term Loan Priority
Collateral;

 

(iii)        pay or discharge taxes and Liens, other than Liens permitted under
this Agreement or the other Loan Documents, levied or placed on the Collateral
of such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and

 

40

 

 

(iv)        (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor; (C)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)          The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Subsection 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Granting Party, shall be payable by such Granting Party to the
Collateral Agent on demand.

 

(c)          Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

41

 

 

7.2           Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account. None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Secured Parties hereunder are solely to protect the Collateral Agent’s
and the other Secured Parties’ interests in the Security Collateral and shall
not impose any duty upon the Collateral Agent or any other Secured Party to
exercise any such powers. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

7.3           Financing Statements. Pursuant to any applicable law, each
Granting Party authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to such Granting Party’s Security Collateral without the signature of such
Granting Party in such form and in such filing offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement. Each Granting Party authorizes the
Collateral Agent to use any collateral description reasonably determined by the
Collateral Agent, including, without limitation, the collateral description “all
personal property” or “all assets” or words of similar meaning in any such
financing statements. The Collateral Agent agrees to use its commercially
reasonable efforts to notify the relevant Granting Party of any financing or
continuation statement filed by it, provided that any failure to give such
notice shall not affect the validity or effectiveness of any such filing.

 

7.4           Authority of Collateral Agent. Each Granting Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement or any amendment, supplement or other modification
of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

42

 

 

7.5           Right of Inspection. Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the Collateral Agent shall have reasonable access during normal business hours
to all the books, correspondence and records of such Grantor, and the Collateral
Agent and its representatives may examine the same, and to the extent reasonable
take extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Collateral Agent at such Grantor’s reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Intercreditor Agreement).

 

SECTION 8

 

Non-Lender Secured Parties

 

8.1          Rights to Collateral.

 

(a)          The Non-Lender Secured Parties shall not have any right whatsoever
to do any of the following: (i) exercise any rights or remedies with respect to
the Collateral (such term, as used in this Section 8, having the meaning
assigned to it in the Credit Agreement) or to direct the Collateral Agent to do
the same, including, without limitation, the right to (A) enforce any Liens or
sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release; (ii)
demand, accept or obtain any Lien on any Collateral (except for Liens arising
under, and subject to the terms of, this Agreement); (iii) vote in any
Bankruptcy Case or similar proceeding in respect of the Borrower or any of its
Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral; (vi)
object to any debtor-in-possession financing in any Bankruptcy which is provided
by one or more Lenders among others (including on a priming basis under Section
364(d) of the Bankruptcy Code); (vii) object to the use of cash collateral in
respect of the Collateral in any Bankruptcy; or (viii) seek, or object to the
Lenders or Agents seeking on an equal and ratable basis, any adequate protection
or relief from the automatic stay with respect to the Collateral in any
Bankruptcy.

 

(b)          Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Lenders, with the consent of the Collateral Agent, may enforce the provisions of
the Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction. The Non-Lender Secured Parties by their acceptance of
the benefits of this Agreement and the other Security Documents hereby agree not
to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral. Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of the Borrower or any of its Subsidiaries and the release of
any or all of the Collateral from the Liens of any Security Document in
connection therewith.

 

43

 

 

(c)          Notwithstanding any provision of this Subsection 8.1, the
Non-Lender Secured Parties shall be entitled subject to each applicable
Intercreditor Agreement to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleadings (A)
in order to prevent any Person from seeking to foreclose on the Collateral or
supersede the Non-Lender Secured Parties’ claim thereto or (B) in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Non-Lender Secured Parties. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement, agrees to be bound by and to comply with each
applicable Intercreditor Agreement and authorizes the Collateral Agent to enter
into the Intercreditor Agreements on its behalf.

 

(d)          Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees that the Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.

 

8.2           Appointment of Agent. Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable. It is understood and agreed that the Collateral
Agent has appointed the Administrative Agent as its agent for purposes of
perfecting certain of the security interests created hereunder and for otherwise
carrying out certain of its obligations hereunder.

 

44

 

 

8.3           Waiver of Claims. To the maximum extent permitted by law, each Non
Lender Secured Party waives any claim it might have against the Collateral Agent
or the Lenders with respect to, or arising out of, any action or failure to act
or any error of judgment, negligence, or mistake or oversight whatsoever on the
part of the Collateral Agent or the Lenders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Loan Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in Subsection
8.1(b)), except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person. To the maximum extent permitted
by applicable law, none of the Collateral Agent or any Lender or any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Borrower, any Subsidiary of the Borrower, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.

 

8.4           Designation of Non-Lender Secured Parties. The Borrower may from
time to time designate a Person as a “Bank Products Affiliate” or a “Bank
Products Provider” hereunder by written notice to the Collateral Agent. Upon
being so designated by the Borrower, such Bank Products Affiliate or Bank
Products Provider (as the case may be) shall be a Non-Lender Secured Party for
the purposes of this Agreement for as long as so designated by the Borrower;
provided that, at the time of the Borrower’s designation of such Non-Lender
Secured Party, the obligations of the relevant Grantor under the applicable Bank
Products Agreement have not been designated as ABL Obligations or Additional
Obligations.

 

SECTION 9

 

Miscellaneous

 

9.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Granting Party and the Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the Borrower and any Non-Lender Secured Party (and such Non-Lender Secured Party
has been designated in writing by the Borrower to the Collateral Agent for
purposes of this sentence, for so long as so designated), no such amendment,
modification or waiver shall amend, modify or waive Subsection 6.5 (or the
definition of “Non-Lender Secured Party” or “Secured Party” to the extent
relating thereto) if such amendment, modification or waiver would directly and
adversely affect such Non-Lender Secured Party without the written consent of
such affected Non-Lender Secured Party. For the avoidance of doubt, it is
understood and agreed that any amendment, amendment and restatement, waiver,
supplement or other modification of or to any Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
Subsection 9.1.

 

45

 

 

9.2           Notices. All notices, requests and demands to or upon the
Collateral Agent or any Granting Party hereunder shall be effected in the manner
provided for in Subsection 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Granting Party shall be addressed to
such Granting Party at its notice address set forth on Schedule 1, unless and
until such Granting Party shall change such address by notice to the Collateral
Agent and the Administrative Agent given in accordance with Subsection 11.2 of
the Credit Agreement.

 

9.3           No Waiver by Course of Conduct; Cumulative Remedies. None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9.4         Enforcement Expenses; Indemnification.

 

(a)          Each Granting Party jointly and severally agrees to pay or
reimburse each Secured Party and the Collateral Agent for all their respective
reasonable costs and expenses incurred in collecting against such Granting Party
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement against such Granting Party and the other Loan
Documents to which such Granting Party is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Secured
Parties, the Collateral Agent and the Administrative Agent.

 

(b)          Each Grantor jointly and severally agrees to pay, and to save the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Borrower would be required to do
so pursuant to Subsection 11.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

 

(c)          The agreements in this Subsection 9.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

46

 

 

9.5           Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Granting Parties, the Collateral Agent and the
Secured Parties and their respective successors and assigns; provided that no
Granting Party may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent,
except as permitted by the Credit Agreement.

 

9.6           Set-Off. Each Granting Party hereby irrevocably authorizes each of
the Administrative Agent and the Collateral Agent and each other Secured Party
at any time and from time to time without notice to such Granting Party or any
other Granting Party, any such notice being expressly waived by each Granting
Party, to the extent permitted by applicable law, upon the occurrence and during
the continuance of an Event of Default under Subsection 9.1(a) of the Credit
Agreement so long as any amount remains unpaid after it becomes due and payable
by such Granting Party hereunder, to set-off and appropriate and apply against
any such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Granting Party, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect. The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Granting Party promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent, the
Administrative Agent or such other Secured Party may have.

 

9.7           Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

9.8           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided that, with
respect to any Pledged Stock issued by a Foreign Subsidiary, all rights, powers
and remedies provided in this Agreement may be exercised only to the extent that
they do not violate any provision of any law, rule or regulation of any
Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

47

 

 

9.9           Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10         Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

9.11         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

9.12         Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court”, and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) the Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this Subsection 9.12 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment and (iii)
if all such New York Courts decline jurisdiction over any Person, or decline (or
in the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

 

48

 

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 9.12 any consequential or punitive damages.

 

9.13         Acknowledgments. Each Granting Party hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          none of the Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Granting Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Granting Party, on the one hand, and
the Collateral Agent, the Administrative Agent and the other Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Granting Party and the Secured Parties.

 

9.14        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.15        Additional Granting Parties. Each new Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Subsection
7.9(b) or (c) of the Credit Agreement shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement substantially in the form of Annex 2 hereto. Each existing
Granting Party that is required to become a Pledgor with respect to Capital
Stock of any new Subsidiary of the Borrower pursuant to Subsection 7.9(b) or (c)
of the Credit Agreement shall become a Pledgor with respect thereto upon
execution and delivery by such Granting Party of a Supplemental Agreement
substantially in the form of Annex 3 hereto.

 

49

 

 

9.16        Releases.

 

(a)          At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party) then due and owing shall have
been paid in full, the Commitments have been terminated, all Security Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Granting Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Security Collateral shall revert to the Granting Parties. At
the request and sole expense of any Granting Party following any such
termination, the Collateral Agent shall deliver to such Granting Party (without
recourse and without any representation or warranty, except to the extent
inconsistent with this Agreement or applicable law) any Security Collateral held
by the Collateral Agent hereunder, and execute, acknowledge and deliver to such
Granting Party such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as any Granting Party shall reasonably request to evidence such
termination.

 

(b)          Upon any sale or other disposition of Security Collateral permitted
by the Credit Agreement (other than any sale or disposition to another Grantor),
the Lien pursuant to this Agreement on such sold or disposed of Security
Collateral shall be automatically released. In connection with the sale or other
disposition of all of the Capital Stock of any Granting Party (other than to the
Borrower or any Restricted Subsidiary) or the sale or other disposition of
Security Collateral (other than a sale or disposition to another Grantor)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Borrower of a written request for the release of such Granting Party
from its Guarantee or the release of the Security Collateral subject to such
sale or other disposition, identifying such Granting Party or the relevant
Security Collateral and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents, execute
and deliver to the Borrower or the relevant Granting Party (without recourse and
without any representation or warranty, except to the extent inconsistent with
this Agreement or applicable law), at the sole cost and expense of such Granting
Party, any Security Collateral of such relevant Granting Party held by the
Collateral Agent, or the Security Collateral subject to such sale or disposition
(as applicable), and, at the sole cost and expense of such Granting Party,
execute, acknowledge and deliver to such Granting Party such releases,
instruments or other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, as the Borrower or such
Granting Party shall reasonably request (x) to evidence or effect the release of
such Granting Party from its Guarantee (if any) and of the Liens created hereby
(if any) on such Granting Party’s Security Collateral or (y) to evidence the
release of the Security Collateral subject to such sale or disposition.

 

(c)          Upon the designation of any Granting Party as an Unrestricted
Subsidiary in accordance with the provisions of the Credit Agreement, the Lien
pursuant to this Agreement on all Security Collateral of such Granting Party (if
any) shall be automatically released, and the Guarantee (if any) of such
Granting Party, and all obligations of such Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the Collateral Agent shall, upon the request of the Borrower or
such Granting Party, deliver to the Borrower or such Granting Party (without
recourse and without any representation or warranty, except to the extent
inconsistent with this Agreement or applicable law) any Security Collateral of
such Granting Party held by the Collateral Agent hereunder and the Collateral
Agent and the Administrative Agent shall execute, acknowledge and deliver to the
Borrower or such Granting Party (at the sole cost and expense of the Borrower or
such Granting Party) all releases, instruments or other documents (including
without limitation UCC termination statements) and do or cause to be done all
other acts, necessary or reasonably desirable for the release of such Granting
Party from its Guarantee (if any) or the Liens created hereby (if any) on such
Granting Party’s Security Collateral, as applicable, as the Borrower or such
Granting Party may reasonably request.

 

50

 

 

(d)          Upon any Security Collateral being or becoming an Excluded Asset,
the Lien pursuant to this Agreement on such Security Collateral shall be
automatically released. At the request and sole expense of any Granting Party,
the Collateral Agent shall deliver such Security Collateral (if held by the
Collateral Agent) to such Granting Party and execute, acknowledge and deliver to
such Granting Party such releases, instruments or other documents (including
without limitation UCC termination statements), and do or cause to be done all
other acts, as such Granting Party shall reasonably request to evidence such
release.

 

(e)          So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall at the direction of any applicable Granting Party return
to such Granting Party any proceeds or other property received by it during any
Event of Default pursuant to either Subsection 5.3.1 or 6.4 and not otherwise
applied in accordance with Subsection 6.5.

 

(f)          The Collateral Agent shall have no liability whatsoever to any
other Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Subsection 9.16.

 

9.17        Judgment.

 

(a)          If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Collateral Agent could purchase the first currency with
such other currency on the Business Day preceding the day on which final
judgment is given.

 

(b)          The obligations of any Granting Party in respect of this Agreement
to the Collateral Agent, for the benefit of the Secured Parties, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Granting Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent for the benefit of such holder, against such loss, and if the
amount of the original currency so purchased exceeds the sum originally due to
the Collateral Agent, the Collateral Agent agrees to remit to the Borrower, such
excess. This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.

 



 

51

 

 

 [Remainder of page left blank intentionally; Signature pages to follow.]

 

 

52

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  BORROWER:       NCI BUILDING SYSTEMS, INC.       By:   /s/ Mark Johnson    
Name: Mark Johnson     Title: Executive Vice President, Chief Financial Officer
and Treasurer       GUARANTORS:       NCI Group, Inc.       By: /s/ Mark Johnson
    Name: Mark Johnson     Title: Executive Vice President, Chief Financial
Officer and Treasurer       Robertson-Ceco II Corporation       By: /s/ Mark
Johnson     Name: Mark Johnson     Title: Executive Vice President, Chief
Financial Officer and Treasurer       Steelbuilding.com, InC.       By:   /s/
Mark Johnson     Name: Mark Johnson     Title: Vice President - Accounting      
Metl-Span LLC       By: /s/ Karl Hielscher     Name: Karl Hielscher     Title:
President & CEO

 

[Signature Pages to Term Loan Guaranty and Collateral Agreement]

 

 

 

 

  Acknowledged and Agreed to as of the date   hereof by:       CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,     as Collateral Agent         By: /s/ Robert Hetu    
Name: Robert Hetu     Title: Managing Director         By:   /s/ Rahul Parmar  
  Name: Rahul Parmar     Title: Associate

 

[Signature Pages to Term Loan Guaranty and Collateral Agreement]

 

 

 

 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT1

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of June 22, 2012 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by NCI Building Systems, Inc. and the other Granting Parties party
thereto in favor of Credit Suisse AG, Cayman Islands Branch, as Collateral Agent
and Administrative Agent. The undersigned agrees for the benefit of the
Collateral Agent, the Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

  [NAME OF ISSUER]       By:         Name:   [__________________]     Title:
[_______________]       Address for Notices:       [__________________]

 



--------------------------------------------------------------------------------

1 This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

 

 

 

 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [_______ __], 20[__], made by
[______________________________], a [______________] corporation (the
“Additional Granting Party”), in favor of CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement). All capitalized terms not defined herein
shall have the meaning ascribed to them in such the Guarantee and Collateral
Agreement referred to below, or if not defined therein, in the Credit Agreement.

 

WITNESSETH :

 

WHEREAS, NCI Building Systems, Inc., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders thereunder and as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties, and the other
parties party thereto are parties to a Credit Agreement, dated as of June 22,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of June 22, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Borrower and each other Granting Party; the proceeds
of the extensions of credit under the Credit Agreement will be used in part to
enable the Borrower to make valuable transfers to one or more of the other
Granting Parties (including the Additional Granting Party) in connection with
the operation of their respective businesses; and the Borrower and the other
Granting Parties (including the Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including the Additional
Granting Party) will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

 

 

 

Annex 2

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Granting Party, as provided in Subsection
9.15 of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Granting Party thereunder with the same
force and effect as if originally named therein as a [Guarantor] [, Grantor and
Pledgor] [and Grantor] [and Pledgor]2 and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
[Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor]3 thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules [____________] to the Guarantee and Collateral Agreement, and
such Schedules are hereby amended and modified to include such information. The
Additional Granting Party hereby represents and warrants that each of the
representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor [, Grantor and Pledgor] [and Grantor] [and Pledgor],4
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct in all material respects on and as the date hereof (after giving effect
to this Assumption Agreement) as if made on and as of such date. Each Additional
Granting Party hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit of
the Secured Parties, a continuing security interest in the [Collateral (as such
term is defined in Subsection 3.1 of the Guarantee and Collateral Agreement) of
such Additional Granting Party] [and] [the Pledged Collateral (as such term is
defined in the Guarantee and Collateral Agreement) of such Additional Granting
Party, except as provided in Subsection 3.3 of the Guarantee and Collateral
Agreement].

 

2.          GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

2Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

3Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

4Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

 

 

 

Annex 2

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTING PARTY]       By:         Name:     Title:      
Acknowledged and Agreed to as of the date   hereof by:       CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,     as Collateral Agent and Administrative Agent        
By:       Name:     Title:         By:       Name:     Title:

 

 

 

 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [_________ __], 2011, made by
[______________________________], a [______________] corporation (the
“Additional Pledgor”), in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement). All capitalized terms not defined herein
shall have the meaning ascribed to them in such the Guarantee and Collateral
Agreement referred to below, or if not defined therein, in the Credit Agreement.

 

WITNESSETH :

 

WHEREAS, NCI Building Systems, Inc., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders thereunder and as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties, and the other
parties party thereto are parties to a Credit Agreement, dated as of June 22,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of June 22, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

 

 

 

Annex 3

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in Subsection 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of the Subsidiary of the Additional Pledgor listed in Annex 1 hereto and will be
bound by all terms, conditions and duties applicable to a Pledgor under the
Guarantee and Collateral Agreement, as a Pledgor thereunder. The information set
forth in Annex 1 hereto is hereby added to the information set forth in Schedule
2 to the Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information. The Additional Pledgor hereby
represents and warrants that each of the representations and warranties of such
Additional Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of
the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Supplemental
Agreement) as if made on and as of such date. The Additional Pledgor hereby
undertakes each of the covenants, in its capacity as a Pledgor, contained in
Subsection 5.3 of the Guarantee and Collateral Agreement. The Additional Pledgor
hereby grants, as and to the same extent as provided in the Guarantee and
Collateral Agreement, to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in all of the Pledged Collateral of such
Additional Pledgor now owned or at any time hereafter acquired by such Pledgor,
and any Proceeds thereof, except as provided in Subsection 3.3 of the Guarantee
and Collateral Agreement. The Additional Pledgor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplemental Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

2.          GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

 

 

 

Annex 3

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL PLEDGOR]       By:       Name:     Title:       Acknowledged and
Agreed to as of the date   hereof by:       CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,     as Collateral Agent and Administrative Agent         By:        
Name:     Title:         By:       Name:     Title:

 

 